DETAILED ACTION
This is in response to the applicant’s communication filed on 6/30/22 wherein:
Claims 1-4, 6-8, and 14-19 are currently pending; and
Claims 5, 9-13, and 20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  “based at least in part on the equipment state data and the historical data, using a predictive algorithm to predict a need for repair of the equipment and a predict need for replacement of the equipment” is not grammatically correct and instead, should state, “based at least in part on the equipment state data and the historical data, using a predictive algorithm to predict a need for repair of the equipment and to predict a need for replacement of the equipment.”  Appropriate correction is required.

Duplicate Claims, Warning
Applicant is advised that should claim 15 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a method and therefore, falls into a statutory category.  Similar independent claim 14 recites a system, and therefore, also falls into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of receiving, from a sensor system, sensed equipment state data that represents a state of equipment located at a site, obtaining historical data associated with the equipment; and based at least in part on the equipment state data and the historical data, using a predictive algorithm to predict a need for repair of the equipment and a predict need for replacement of the equipment; and based at least in part on the predicted need for repair of the equipment and the predicted need for replacement of the equipment, determine an action for the equipment are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the method is “computer-implemented” (preamble of claim 1), involves a sensor system (“receiving” step of claim 1), and the system comprises a processor communicatively coupled to a server, said processor operable to perform the steps (claim 14) and involves a “sensor system” (claim 14), nothing in the claim elements precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of receiving, from a sensor system, sensed equipment state data that represents a state of equipment located at a site, obtaining historical data associated with the equipment; and based at least in part on the equipment state data and the historical data, using a predictive algorithm to predict a need for repair of the equipment and a predict need for replacement of the equipment; and based at least in part on the predicted need for repair of the equipment and the predicted need for replacement of the equipment, determine an action for the equipment are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.  Examiner notes that the Background of the Specification describes the invention as relating to “the art of maintenance and service of equipment and more specifically to equipment service analytics and service auction marketplace.”  Specification ¶2.  The involvement of a marketplace indicates sales activities.  Further, the problem is described as a lack of knowledge of the maintenance history and cost to replace a unit, which makes it difficult for a manager/technician to make a decision regarding repair/replacement, which can potentially reduce the number of new equipment sales.  Specification ¶3.  All of this describes a business problem related to sales activities and/or interactions between people.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a computer (preamble of claim 1), processor (claim 1 and claim 14), a sensor system (claims 1 and 14), and a server (claim 14).  The computer, processor, sensor system, and server are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “receiving data” and “obtaining data” limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the receiving and obtaining steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “receiving data” and “obtaining data” limitations) as WURC (see MPEP 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-4, 6-8, and 15-19 merely add further details of the abstract steps/elements recited in claim 1 and claim 14 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-4, 6-8, and 15-19 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the element of recommending replacement, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 3, 4, 16, and 19 provide further descriptive limitations of elements describing the type of historical data, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 6 and 17 further limit the abstract idea by further describing the sensor system as an IoT device, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 7, 15, and 18 further limit the abstract idea by introducing the element of recommending repair, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 8 and 16 further describe details regarding the repair recommendation as including a repair rating and repair description, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 14 refer to "based at least in part on the equipment state data and the historical data, using a predictive algorithm to predict a need for repair of the equipment and a predict need for replacement of the equipment; and based at least in part on the predicted need for repair of the equipment and the predicted need for replacement of the equipment, determine an action for the equipment" but it is unclear how this is accomplished.  This appears to be an end result without an explanation of how to accomplish these steps.  The Specification does not describe how this is done, but provides “sources of the information can include algorithms that analyze past or historical work performed on other equipment in the same region as the equipment in question.”  Specification ¶38. However, no particular algorithm is described in the Specification.  Examiner notes that no formulas or specific examples are given, despite the fact that the Specification identifies the need for this information (see Specification ¶3).  As to determining an action for the equipment, again, no algorithm is given which provides exactly how this determination is made.  At most, the Specification indicates that the action can be determined based on sensor data and historical data.  Specification ¶ 43.  Again, though, no explanation is given for how the computer determines the action based on the input given.

When examining computer implemented, functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under § 112, ¶ 1 for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01–2163.07(b).  In this case, applicant’s specification does not disclose an algorithm for performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.

Claims 1-4, 6-8, and 14-19 refer to using a computer to accomplish the claimed steps or as part of the system claimed.  At most, the specification discloses generic computers and processors.  However, for a specific function, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  It is not sufficient that one of ordinary skill in the art is capable of writing the software/program to achieve the claimed function.  There must be an explanation of how the computer or component performs the claimed function.  Here, the claimed functions appear to be specific functions that require a special purpose computer to perform, and the specification fails to disclose the corresponding structure and algorithm required to perform the claimed functions.  As such, applicant has not met the requirements of 35 USC §112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-4, 6-8, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims refer to using a computer to accomplish the claimed steps (claims 1-4 and 6-8) or as part of the system claimed (claims 14-19).  However, the specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions (see rejection under 112(a), supra).  Without describing the computer and the algorithm, potential infringers cannot be sure whether they are infringing the claims or not.   

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 14, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Deaton et al. (US 20060235611).

Referring to claim 1:
Deaton discloses a computer-implemented method for equipment service analytics, the method comprising: 

receiving, from a sensor system, sensed equipment state data that represents a state of equipment located at a site {Deaton [0025][0028]-[0030][0041][0063][0064] collect on-site information relating to one or more targets 108 located at a site 110 [0028] and  Client system 104 may comprise a computing system configured to synchronize data with field reconnaissance system 102 (e.g., transmit data to, and receive data from, field reconnaissance system 102) [0030] and where field reconnaissance system 102 is interpreted as the sensor system}; 

obtaining historical data associated with the equipment {Deaton [0067][0089] This data can then be stored to provide a history of the maintenance performed on the drain. Such historical data, which may be stored in server database module 722, may be analyzed [0067]}; and 

based at least in part on the equipment state data and the historical data, using a predictive algorithm to predict a need for repair of the equipment and a predict need for replacement of the equipment; and based at least in part on the predicted need for repair of the equipment and the predicted need for replacement of the equipment, determine an action for the equipment {Deaton [0067][0087] [0115] Data analysis module 902 provides the functionality to analyze inspection data to provide specific recommendations for maintenance, repair, refurbishment or replacement of infrastructure or infrastructure feature. The data analysis module includes standards data and predictive logic capable of calculating the life-cycle costs, under any number of scenarios, for the maintenance, repair or replacement [0115] where the predictive logic is interpreted as the predictive algorithm}.

Referring to claim 2:
Deaton discloses wherein the action comprises a replace recommendation for the equipment {Deaton [0115] provide specific recommendations for maintenance, repair, refurbishment or replacement [0115]}.

Referring to claim 3:
Deaton discloses wherein the historical data comprises a maintenance history associated with the equipment {Deaton [0067][0089] This data can then be stored to provide a history of the maintenance performed on the drain [0067]}.

Referring to claim 6:
Deaton discloses wherein the sensor system comprises an IoT device {Deaton [0030][0039][0041] synchronize data with field reconnaissance system 102 (e.g., transmit data to, and receive data from, field reconnaissance system 102) [0030] where field reconnaissance system is an IoT device; and where Examiner notes that Applicant has defined an IoT device as “any object (e.g., an appliance, a sensor, etc.) that has an addressable interface (e.g., an Internet protocol (IP) address, a Bluetooth identifier (ID), a near-field communication (NFC) ID, etc.) and can transmit information to one or more other devices over a wired or wireless connection” see Specification [0042]}.

Referring to claim 7:
Deaton discloses wherein the action comprises a repair recommendation for the equipment {Deaton [0115] provide specific recommendations for maintenance, repair, refurbishment or replacement [0115]}.

Referring to claim 14:
Claim 14 is rejected on the same basis as claim 1, with the following additions:

Deaton discloses a system for equipment service analytics, the system comprising: a processor communicatively coupled to a server, the processor operable to {Deaton [0030][0031] client system 104 may be configured to further transmit the inspection data recorded by field reconnaissance system 102 to server system 106 over a client-server communications interface [0031]}.

Referring to claim 15:
Claim 15 is rejected on the same basis as claim 7.

Referring to claim 17:
Claim 17 is rejected on the same basis as claim 6.

Referring to claim 18:
Claim 18 is rejected on the same basis as claim 7.

Referring to claim 19:
Claim 19 is rejected on the same basis as claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton et al. (US 20060235611), in view of Abiprojo et al. (US 20160377309).

Referring to claim 4:
Deaton discloses a system for recording and reporting data regarding a remote location and issuing work orders to inspect the remote site (abstract).  Deaton does not disclose wherein the historical data comprises environmental data associated with the equipment.

However, Abiprojo teaches a similar system for monitoring the performance of an HVAC system of a building.  Abiprojo teaches wherein the historical data comprises environmental data associated with the equipment {Abiprojo [0102][0145][0241] In various implementations, the condensing monitor module 204 may receive ambient temperature data from a temperature sensor (not shown) [0145]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Deaton to incorporate environmental data as taught by Abiprojo because this would provide a manner for correlating temperature data with historical operating energy cost data (Abiprojo at [0242]), thus aiding the user by predicting future energy costs based on forecasted temperature data.

Referring to claim 16:
Claim 16 is rejected on the same basis as claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deaton et al. (US 20060235611), in view of Pai (US 20100274682).

Referring to claim 8:
Deaton discloses a system for recording and reporting data regarding a remote location and issuing work orders to inspect the remote site (abstract), as well as providing project estimates for prospective clients (see [0108]).  Deaton does not disclose wherein the repair recommendation comprises a repair rating and a repair description.

Pai discloses wherein the repair recommendation comprises a repair rating and a repair description; {Pai [0125][0156][0137]-[0142] In the job specification, requestors can specify a number of parameters, as will be described in relation to the example in the APPENDICES, these parameters forming the basis upon which the portal ranks bids in the step 222 in FIG. 5. Such parameters can include, but are not limited, to (a) price, (b) speed with which the service can be provided, (c) performance rating (this being a function of the performance rating feedback provided in the step 248 in FIG. 5), and (d) the geographic proximity of the potential provider to the requestor[0156] and The portal ranks the received bids according to criteria set by the requestor in the job specification. These criteria can include one ore more of urgency, price, proximity, and performance rating based upon stored feedback for the provider from previous transactions [0141] and The ranked bids are either considered by the requestor and a winning bid is selected, or the portal makes an automatic selection and advises the requestor thereof [0142] and further, the specific type of data being transmitted to the auction marketplace (i.e., the repair rating and the repair description) are non-functional descriptive material, does not further limit the scope of the claim, and therefore, receives little patentable weight; see MPEP 2111.05}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Deaton to incorporate aa repair rating and description as claimed as taught by Pai because this would provide a manner for selecting the best bid in response to a requisition by a customer (Pai at [0056]), thus aiding the user by making a recommendation as to the best provider for the user’s job.

Response to Arguments
Examiner thanks Applicant for providing support for the claim amendments.

Claim Rejections – 35 USC 101
Applicant argues that the claim limitations “cannot, as a practical matter, be performed entirely in a human’s mind, even if aided with pen and paper” because the claims “require the running of a predictive algorithm” which are “known in the art” to include “machine learning and deep learning.”  Remarks 9.  Examiner respectfully disagrees.  Examiner first notes that the claimed “predictive algorithm” is not limited to an interpretation that requires machine learning and/or deep learning.  The Specification does not use any of the terms “predictive algorithm,” “machine learning,” or “deep learning.”  The Specification only broadly refers to an “algorithm” that can “analyze past or historical work performed on other equipment in the same region as the equipment in question” in ¶ 38.  While ¶ 43 refers to predicting “a need for additional maintenance, repairs, and/or replacement of the compressor or other parts in the equipment 208,” there is no indication that the algorithm is limited to, or even uses, machine learning or deep learning.  Examiner must interpret the claim using the broadest reasonable interpretation in light of the Specification, which is that a “predictive algorithm” is simply an algorithm (i.e., a process to be followed) to predict a need for maintenance repairs, or replacement of equipment.  

Even assuming, arguendo, that the term “predictive algorithm” does indicate that machine learning or deep learning is involved, this would not necessarily overcome the rejection under 35 USC 101.  A claim that requires a computer may still recite a mental process (see MPEP 2106.04(a)).

Examiner further notes that the claims are not only rejected as a mental process, but as a certain method of organizing human activity (see above).

Claim Rejections – 35 USC 112
Applicant argues only that the claims have been amended to “remove the subject matter identified by the Examiner as forming the basis for the rejection.”  Examiner notes that the current rejection is responsive to the amended claim limitations which have replace the previous limitations.

Claim Rejections 35 USC 102
Applicant argues that the claims have been amended to “define ‘an equipment-repair prediction system’” in the form of the claim limitation which states, “based at least based at least in part on the equipment state data and the historical data, using a predictive algorithm to predict a need for repair of the equipment and a predict need for replacement of the equipment” and, as above, argues that the term “predictive algorithms” includes machine learning or deep learning.  For the reasons given above, Examiner disagrees with such a narrow interpretation of the claim language.  The rejection has been updated in response to the amended limitations, which are interpreted as explained above.

Claim Rejections 35 USC 103
Applicant’s arguments are similar to those above. Examiner responds similarly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Farahat et al. (US 20200258057), directed to repair management and execution and uses machine learning models to determine repair actions (see abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689